     Case: 1:19-cv-08332 Document #: 10 Filed: 02/27/20 Page 1 of 1 PageID #:30




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RASUL MUHAMMAD,                                       )
                                                      )
               Plaintiff,                             )
                                                      )       No. 19-cv-8332
               v.                                     )
                                                      )       Judge Mary M. Rowland
GOLDEN MILE HOTELS, LLC,                              )       Magistrate Judge Jeffrey Cummings
                                                      )
               Defendant.                             )


             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Rasul Muhammad
and Defendant Golden Mile Hotels, LLC, by and through their respective undersigned counsel,
jointly stipulate to the dismissal without prejudice of the instant action, each party to bear its own
costs and attorney’s fees.
STIPULATED AND AGREED:


s/ R. Joseph Kramer                            s/ Gregory P. Casimer
R. Joseph Kramer                               Gregory P. Casimer
KRAMER INJURY LAW LLC                          THORELLI & ASSOCIATES
225 W. Washington Street, Ste. 2200            70 W. Madison Street, Suite 5750
Chicago, IL 60606                              Chicago, IL 60602
Phone: (312) 775-1012                          Phone: (312) 357-0300
Joe@rjklawyer.com                              greg@thorelli.com
Attorney for Plaintiff Muhammad                Attorney for Defendant Golden Mile Hotels, LLC

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was served

upon all counsel of record entitled to service via the Court’s CM/ECF Filing System on February

27, 2020.
                                               /s/ R. Joseph Kramer____________
                                               R. Joseph Kramer
